                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   TERRY HAGER,                      1:19-cv-12835-NLH-JS

                  Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   S. YOUNG,

                  Defendant.


APPEARANCE:
Terry Hager, No. 06399-045
FCI Butner
PO Box 1000
Butner, NC 27509
     Plaintiff Pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Terry Hager has filed a civil complaint

alleging ongoing harassment during his incarceration at FCI

Fairton, New Jersey, see ECF No. 1; and

     WHEREAS, Plaintiff has filed a Motion to Amend the

Complaint, Motion for an Extension of Time to File the Amended

Complaint, and a proposed Amended Complaint, see ECF Nos. 5, 11,

and 13; and

     WHEREAS, Federal Rule of Civil Procedure 15(a)(1) permits a

party to amend his or her pleading once as matter of course in

certain circumstances; and

     WHEREAS, no responsive pleading has yet been filed as
defendants has not yet been served. The Court must complete its

screening under 28 U.S.C. § 1915 before the Amended Complaint

may be served.

     THEREFORE,

     IT IS on this   30th    day of August, 2019

     ORDERED that Plaintiff’s Motion to Amend the Complaint and

Motion for an Extension of Time to File the Amended Complaint

(ECF Nos. 5 and 11) ARE GRANTED; and it is further

     ORDERED that the Clerk shall file the Amended Complaint

(ECF No. 13); and it is further

     ORDERED that summonses shall not issue as the Court must

screen the Amended Complaint; and it is further

     ORDERED that the date to complete service under Federal

Rule of Civil Procedure 4 is extended 90 days after the Court

permits the Amended Complaint to proceed; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail.


                                         s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  2
